 



Exhibit 10.2
Schedule of Grants Made Under Form of 2008-2010 Performance Share Agreement

                                      Total No. of Shares Name   Title   Target
Shares*   Underlying Grant**
Diana Purcel
  Chief Financial Officer and Secretary     8,700       17,400  
 
                   
Christopher O’Donnell
  Chief Operating Officer     7,300       14,600  
 
                   
Additional Employees
        43,900       87,800  
 
                   
 
                   
Total
        59,900       119,800  
 
                   

 